                                                    Case 5:17-cv-07305-EJD Document 208 Filed 11/20/19 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                               TRANSCRIPT ORDER                                                                           COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                                    Please use one form per court reporter.                                                               DUE DATE:
                  CAND 435                                                                            CJA counsel please use Form CJA24
                      .
             ( CAND Rev 08/ 2018)
                                                                                                    Please read instructions on next page.

la. CONTACT PERSON FOR THIS ORDER                                                   2a. CONTACT PHONE NUMBER                                                     3. CONTACT EMAIL ADDRESS
Jennifer lias                                                                       (650) 251-5905                                                                    jennifer.ilas@bakermckenzie.com
  .
lb ATTORNEY NAME ( if different)                                                       .
                                                                                    2b ATTORNEY PHONE NUMBER                                                      .
                                                                                                                                                                3 ATTORNEY EMAIL ADDRESS
Todd K. Boyer                                                                       (650) 856-5572                                                                    todd.boyer@bakermckenzie.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                      5. CASE NAME                                                                               6. CASE NUMBER
Baker & McKenzie LLP
600 Hansen Way                                                                                                  Raja Kannan v. Apple Inc.                                                                 5:17~cv~07305~EJD (VKD)
Palo Alto , CA 94304
                                                                                                               8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)
                                                                                      —     O FTR                  APPEAL
                                                                                                                   NON-APPEAL
                                                                                                                                    fP CRIMINAL
                                                                                                                                    0 CIVIL
                                                                                                                                                           In forma pauperis ( NOTE: Court order for transcripts must be attached)
                                                                                                                                                        CJA: Do not use this form: use Form CJA 24  .

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date( s) of proceeding( s) for which transcript is requested), format( s) & quantity and delivery type:

                                                                                              b.       SELECT FORMAT(S) ( NOTE: EOF access is included
 a.     HEARING(S ) (OR PORTIONS OF HEARINGS)                                                                                                                   c.     DELIVERY TYPE ( Choose one per line )
                                                                                                       with purchase of PDF, text, paper or condensed.)

      DATE           JUDGE                 TYPE                  PORTION                         PDF        TEXT/ ASCII     PAPER   CONDENSED     EOF ACCESS   ORDINARY    14-Day   EXPEDITED    3-DAY      DAILY       HOURLY      REALTIME
                     (initials)        .
                                      ( e g. CMC)
                                                    If requesting less than full hearing,
                                                                     ..
                                                    specify portion (e g witness or time)
                                                                                               (email)        (email)                 (email)        ( web)       -
                                                                                                                                                               ( 30 day)               -
                                                                                                                                                                                     ( 7 day)              (Next day)    ( 2 hrs)



11/20/2019           VKD              Discov                                                       o           O             O          O            O           O          O          O         9           O            O           O
                                                                                                   O           o             o          o            o           o          o          o          o           o           o           o
                                                                                                   o           o             o          o            o           o          o          o          o           o           o           o
                                                                                                   o           o             o          o            o           o          o          o          o           o           o           o
                                                                                                   o           o             o          o            o           o          o          o          o           o           o           o
                                                                                                   o           o             o          o            o           o          o          o          o           o           o           o
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




                                  .    .
ORDER & CERTIFICATION (11 & 12 ) By signing below, I certify that I will pay all charges ( deposit plus additional)                 .                                                 12. DATE
  .
11 SIGNATURE
                 / sl Todd K. Boyer                                                                                                                                                   11/20/2019


        Clear Form                                                                                                                                                                               Save as new PDF
